



August 3, 2018


Via Email Delivery


Andrea Owen


Dear Andi,


We are excited to present this offer for you to join Herman Miller as the Chief
Executive Officer of Herman Miller, Inc. (the “Company”) reporting to the Board
of Directors.


Base Salary
Your annual base salary will be $1,000,000. Future base pay increases, if any,
will be determined by the Herman Miller Board of Directors, based on job
performance and review of competitive market data.


Bonus
You will be eligible to participate in the Annual Executive Cash Incentive
Bonus. Upon achievement of target performance, you will be eligible to receive
100% of your base salary, or $1,000,000 based on your starting base salary.
Your annual executive bonus for the 2019 fiscal year will not be pro-rated for
the portion of the performance period employed and will be based 100% on HMI
Consolidated EBITDA results. The current material terms of the Annual Executive
Cash Incentive Bonus program are summarized on Exhibit A. Exhibit C defines the
performance goals for the FY19 program. The performance goals and other terms
and conditions of the Annual Executive Cash Incentive Bonus program are subject
to adjustment by the Herman Miller Board of Directors or the Board Executive
Compensation Committee (“BECC”).


Long-Term Incentives
You will also participate in our Long-Term Incentive (“LTI Plan”). The target
value for your LTI Equity Award is 250% of your base salary, or $2,500,000 based
on your starting base salary. Your initial grant of LTI Equity Awards will be
granted on your start date, will not be pro-rated, and will consist of 25% stock
options, 25% restricted stock units, 25% HMVA performance share units and 25%
relative TSR performance share units. The LTI Equity Awards include a
confidentiality covenant that applies during employment and for 18 months
thereafter, as well as a non-competition and non-solicitation covenant that
applies during employment and for 18 months thereafter. The current material
terms of the LTI Plan’s equity awards are summarized on Exhibit B. Exhibit C
defines the performance goals for the awards granted in FY19. The targeted award
value, amount granted, and type of equity-based instrument used to deliver award
value are subject to annual adjustment by the Herman Miller Board of Directors
or the BECC.




Restrictive Covenants
Notwithstanding any provision to the contrary in any of your current or future
agreements with the Company:


(a)
your noncompetition restriction or any forfeiture provision based on competition
will be limited to a list of 28 direct competitors, which list is subject to
change by the Company at its discretion from time to time in the normal course
of business, provided that (i) the total number of direct competitors is no
greater than 28, (ii) all the added companies are direct competitors, and (iii)
you will not be subject to any changes to the list made within 90 days of your
termination or thereafter. The initial list is annexed hereto as Exhibit G.
Future lists will be made available to you, including upon request;



(b)
nonsolicitation restrictions or any forfeiture based on nonsolicitation will not
be violated by general non-targeted advertising or serving as a reference upon
request;



(c)
any nondisparagement restrictions shall be deemed mutual between the Company
(officers and directors only) and you and shall not continue for a period of
greater than five (5) years following






--------------------------------------------------------------------------------





termination of employment, and shall not be violated by comments or statements
made (i) in the good faith performance of your duties to the Company while you
are employed by the Company; (ii) in truthful testimony given in response to a
lawful subpoena or similar court or governmental order, (iii) by the rebuttal of
false or misleading statements by others, or (iv) statements made in furtherance
of legitimate competition (i.e., statements fairly and truthfully comparing the
Company’s products with a competitor who employs you). Your agreement not to
disparage shall not be broader than to the Company, its affiliates, their office
furniture contract dealers and their respective officers, directors, and
employees;


(d)
any confidentiality restriction shall not apply to information that (i) was
known to the public prior to its disclosure to you; (ii) becomes generally known
to the public subsequent to disclosure to you through no wrongful act of you or
any of your representatives; or (iii) you are required to disclose by applicable
law, regulation or legal process (provided that you provide the Company with
prior notice of the contemplated disclosure and reasonably cooperate with the
Company at its expense in seeking a protective order or other appropriate
protection of such information). Nothing in any confidentiality restriction
under any agreement between the Company and you is intended to conflict with the
whistleblower provisions of any United States federal, state or local law or
regulation, including but not limited to Rule 21F-17 of the Securities Exchange
Act of 1934 or § 1833(b) of the Defend Trade Secrets Act of 2016. Accordingly,
notwithstanding anything to the contrary therein, nothing in any agreement
between the Company and you prohibits, restricts or prevents you from reporting
possible violations of United States federal, state or local law or regulation
to any United States federal, state or local governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Congress, and any agency Inspector General, or to an
attorney, or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation, or from disclosing trade
secrets and other confidential information in the course of such reporting;
provided, however, that you use your reasonable best efforts to (a) disclose
only information that is reasonably related to such possible violations or that
is requested by such agency or entity and (b) request that such agency or entity
treat such information as confidential. You do not need the prior authorization
from the Company to make any such reports or disclosures and is not required to
notify the Company that you have made such reports or disclosures; and



(e)
you may retain your address book to the extent it only contains contact
information.



Benefit Plans
We provide a variety of benefit plans, as follows:


Retirement: We have a great retirement plan available to you as an employee of
Herman Miller: The Herman Miller Profit Sharing and 401(k) Plan. This plan
currently provides an 8% HMI contribution to your retirement account. There are
two (2) parts to this retirement opportunity: (i) an automatic contribution and
(ii) a matching contribution, each up to 4% and each described below.


In our Profit Sharing and 401(k) Plan, Herman Miller automatically contributes
4% of your pay (up to the IRS limit of $275,000 per year) to the Plan. This is a
core contribution provided to all 401(k) participants. The annualized value of
this core contribution based on your base salary level would be $11,000.


Herman Miller also currently matches 100% of the first 4% of your salary
deferral that you contribute to the plan (maximum 4% match). Based on the plan
guidelines and the base salary you are being offered, the annualized value of
the maximum corporate match would be $11,000. You may elect to make a
401(k)-salary deferral on a pre-tax or Roth after-tax basis. Again, salary
considered for this benefit is currently capped at $275,000 and indexed by the
IRS each year.


Finally, you will be eligible for the HMI Executive Equalization Plan. This non-
qualified plan allows you to defer up to 50% of your base salary and 100% of
your executive bonus. In addition, the Company may make contributions to this
plan on your behalf to equalize any lost contributions due to the $275,000
annual IRS





--------------------------------------------------------------------------------





limitation on the Profit Sharing and 401(k) Plan. The current terms of this plan
are further summarized on Exhibit D.


Health and Welfare: You will be eligible to participate in the Company’s health
and welfare plans that are available to our salaried employees.




Executive Benefits: You will be eligible to participate in our perquisites
program ($20,000 annually), executive long-term disability plan and be eligible
for a Company-paid annual physical (Mayo Clinic), all subject to and in
accordance with the terms of the policies governing such benefits.


All benefit plans, programs and policies are subject to change from time to time
by Herman Miller.


Relocation
You will be required to relocate in order to work at our headquarters in
Michigan. You will receive our standard Relocation Package, a summary of which
is included on Exhibit E. We will also provide you with a payment of $50,000, to
be paid within 15 days after your start date, to assist you with other expenses
you may incur in connection with your relocation that are not reimbursed under
the standard Relocation Package. In the unlikely event you elect to terminate
your employment other than for Good Reason within twelve (12) months of your
start date, you will be required to repay this $50,000.


Legal Fees
You will be entitled to reimbursement for attorneys’ fees with respect to the
negotiation of this agreement up to $20,000, promptly upon presentation of
invoices.
            
Vacation
You will be eligible for four (4) weeks of vacation per fiscal year.


Foundation and Giving Program
You will be permitted to direct up to an aggregate of $100,000 per year in
charitable contributions to charities on behalf of the Herman Miller Foundation,
provided that such contributions are consistent with the goals and giving
criteria established by the Herman Miller Foundation.


Pre-employment Drug Screen
As you know, employment is contingent upon successful completion of background
verification, references, and passing a drug-screening test. This drug screen
must be completed prior to your first day of employment. A senior member of the
Company’s HR team will call you to schedule an appointment.


Start Date and At-Will Employment
Your start date in this new role will be on or about September 1, 2018. This
offer is conditioned upon your reporting to work on or about the start date.


You will serve at the will of the Herman Miller Board of Directors. Commensurate
severance arrangements for salary continuation and other benefits are provided
in the event of an involuntary separation. Notwithstanding the provisions of the
salary continuation plan or any other document, the following terms shall apply
to you:


•
In the event you terminate for Good Reason, you will be entitled to the same
severance as if you were involuntarily terminated for other than Cause, e.g., on
a non-Change in Control termination, eighteen (18) months of base salary payable
in accordance with the Company’s normal payroll practice, as well as eighteen
(18) months of benefits continuation.



•
The definitions of “Cause” and “Disability” under the salary continuation plan
shall have the definitions currently set forth in the Herman Miller, Inc. 2011
Long-Term Incentive Plan.








--------------------------------------------------------------------------------





•
The definition of “Good Reason” under the salary continuation plan, the Change
in Control Agreement, and for all other purposes, shall mean: with respect to
your termination of employment by you, any of the following events or conditions
(without your prior written consent) and the failure of the Company (or any
successor corporation) to cure such event or condition within thirty (30) days
after receipt of written notice from you specifying the events or conditions in
reasonable detail; provided that you serve notice of such event and intended
termination within ninety (90) days of your knowledge of its occurrence and you
terminate your employment within thirty (30) days following the expiration of
the applicable cure period: (a) a material diminution in your duties,
responsibilities, authorities, or reporting lines (other than a temporary change
resulting from your inability to perform your duties as a result of your
disability); (b) a material reduction by the Company of your annual base salary
or annual or long-term cash incentive compensation opportunities; (c) any
requirement of the Company that you be based at any office location that is more
than fifty (50) miles farther from your primary work location in Holland,
Michigan but only if it results in a longer commute for you from your residence
at such time, except for reasonable required travel on behalf of the Company (or
any successor corporation); and (d) a material breach by the Company (or any
successor corporation) of its obligations to you under this agreement or under
any other material agreement or arrangement between the Company (or any
successor corporation) and you.



•
In the event of your involuntary termination without Cause or for Good Reason in
the first twenty-four (24) months of your employment with the Company, you will
not be subject to the cutbacks to severance payments under the salary
continuation plan.



•
The current severance provisions may not be reduced as they apply to you without
your written consent.



You will be provided a Change in Control Agreement for your signature promptly
following your start date. The current form of Change in Control Agreement, as
it applies to you shall be modified as follows:


•
The definition of a “Nonqualifying Termination” under the Change in Control
Agreement shall mean a termination of your employment (1) by the Company for
Cause; (2) by you following a Change in Control for any reason other than Good
Reason; (3) as a result of your death; or (4) by the Company due to your absence
from your duties with the Company on a full-time basis for at least one-hundred
eighty (180) consecutive days as a result of your incapacity due to physical or
mental illness.



•
The definition of “Termination Period” shall also include six (6) months prior
to such Change in Control.



•
If termination is within the six (6) months prior the Change in Control, any
amounts payable as a result of the termination shall continue to be paid in the
pre-termination form and only the excess shall be paid as specified for after a
Change in Control termination. Furthermore, if the Change in Control is not a
409A Change in Control under Treasury Regulation 409A-3(i)(5), amounts up to the
amounts paid on a non-409A Change in Control severance shall be paid in such
form and the excess paid in the Change in Control form.



•
Payment of severance in any circumstance shall be conditioned on execution of a
release in substantially the form attached hereto as Exhibit H, so long as the
Company signs such mutual release. Severance shall commence within ten (10) days
after the release becomes effective with a retroactive payment for any payment
missed after termination, provided that to the extent the consideration and
revocation period of the release overlaps the calendar year, amounts shall be
initially paid in the second calendar year with a catchup.



The current terms of the severance arrangements applicable to you are summarized
on Exhibit F, subject to modifications as provided herein.


Section 409A
The intent of the parties is that payments and benefits under this agreement
comply with, or be exempt from, Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code





--------------------------------------------------------------------------------





Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. A termination of employment
shall be deemed not to have occurred for purposes of any provision of this
agreement providing for the payment of any amounts or benefits upon or following
a termination of employment that are considered “nonqualified deferred
compensation” under Code Section 409A unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If you are deemed on the date of termination to be a “specified employee” within
the meaning of that term under Code Section 409A(a)(2)(B), then with regard to
any payment that is considered non-qualified deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of your
“separation from service”, and (B) the date of your death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to you in a lump sum and any remaining payments and benefits due
under this agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.


With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect, and (iii) such payments shall be made on or before the last day of your
taxable year following the taxable year in which the expense occurred.


For purposes of Code Section 409A, your right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. In no event may you, directly or
indirectly, designate the calendar year of any payment to be made under this
agreement that is considered nonqualified deferred compensation. In no event
shall the timing of your execution of the general release of claims, directly or
indirectly, result in you designating the calendar year of payment, and if a
payment that is subject to execution of the general release of claims could be
made in more than one taxable year, payment shall be made in the later taxable
year.


Section 280G
Notwithstanding anything contained in this agreement to the contrary, to the
extent that any of the payments and benefits provided for under this agreement
together with any payments or benefits under any other agreement or arrangement
between the Company or any of its affiliates and you (collectively, the
“Payments”) would constitute a “parachute payment” within the meaning of Section
280G of the Code, the amount of such Payments shall be reduced to the amount
that would result in no portion of the Payments being subject to the excise tax
imposed pursuant to Section 4999 of the Code if and only if such reduction would
provide you with an after-tax amount greater than if there was no reduction. Any
reduction shall be done in a manner that maximizes the amount to be retained by
you, provided that to the extent any order is required to be set forth herein,
then such reduction shall be applied in the following order: (i) payments that
are payable in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (ii) payments due in respect of any
equity valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a) will be reduced next (if necessary, to zero), with amounts that are
payable or deliverable last reduced first; (iii) payments that are payable in
cash that are valued at less than full value under Treasury Regulation Section
1.280G- 1, Q&A 24 will be reduced next (if necessary, to zero), with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24); (iv) payments due in respect of any equity valued at
less than full value under Treasury Regulation Section 1.280G-1, Q&A 24 will be
reduced next (if necessary, to zero), with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24);
and (v) all other non-cash benefits will be next reduced pro-rata.





--------------------------------------------------------------------------------







Board Service
Effective on your start date, you will be appointed to the Herman Miller Board
of Directors and be nominated and stand for election at the 2019 Annual Meeting
of Herman Miller shareholders, and each meeting thereafter where your prior
election would expire.


Andi, on behalf of the Herman Miller Board of Directors, we are excited about
the prospect of you joining the Company and your ability to increase the value
of our Company for our stakeholders.


To accept this offer, please sign and pdf a copy of this letter to Tim Lopez,
Senior Vice President of Legal Services, General Counsel & Secretary at
tim_lopez@hermanmiller.com. Please retain the original for your own records.


Regards




                                         
Michael A. Volkema        Date
Chairman of the Board




Acceptance of Offer:




                              
Andrea Owen            Date









--------------------------------------------------------------------------------





Exhibit A
Summary of Material Terms of Annual Executive Cash Incentive Bonus


Performance Goals
Established annually at the start of each fiscal year by the Compensation
Committee. The Committee retains discretion in its assessment of ultimate
performance and related payouts
Payment Timing
Within thirty (30) days after the Compensation Committee’s certification of the
performance results
Retirement Treatment
Pro-rated for time worked during the fiscal year, paid based on actual
performance at the same time bonus would be payable if remained employed
Other Terminations Before End of Fiscal Year
Forfeited










































--------------------------------------------------------------------------------





Exhibit B


Summary of Material Terms of LTI Equity Awards


 
Stock Options
RSUs
PSUs
Vesting Period/Term
Vest 1/3 per year for three (3) years; ten (10) year term
Three (3) year cliff
Cliff vest based on performance over three (3) years
Performance Goals
N/A
N/A
50% of PSUs will vest based on relative TSR to peer group
Remaining 50% will vest based on “Herman Miller Value Added,” defined as
adjusted EBITDA less (capital * cost of capital)
Termination Without Cause or for Good Reason
Unvested forfeited. Vested must be exercised within three (3) months of
termination date.
Pro-rated for time worked during performance period
Will vest based on actual performance at the end of the performance period, but
pro- rated for time worked during performance period
Termination Related to a Change in Control
100% vesting accelerated
100% vesting accelerated
100% vested based on actual performance, measured as of the date of the CIC
Retirement
Will continue to vest according to original vesting schedule, except that if
terminated within first year of performance period, then will be pro-rated based
on time worked during vesting period.
100% vesting accelerated if you retire within second or third year of vesting
period; pro- rata accelerated vesting if you retire within first year of vesting
period.
Will vest based on actual performance at the end of the performance period. Will
be pro- rated if terminated within first year of performance period. Full
vesting if terminated in second or third year of performance period.
Terminations due to death or Disability
Unvested forfeited on death. Vested must be exercised within (i) within five (5)
years if death occurs during employment at the Company, or (ii) within the
longer of such extended period or one (1) year after death, if death occurs
during an extended exercise period following termination.


Unvested forfeited on disability. Vested must be exercised within five (5) years
of termination date.
100% vesting accelerated
Will vest based on actual performance at the end of the performance period, but
pro- rated for time worked during performance period
Other Terminations
Unvested forfeited. Vested must be exercised within three (3) months of
termination date.
Unvested forfeited
Unvested forfeited
Confidentiality
Includes a confidentiality covenant covering Herman Miller’s confidential
information during your employment and for a period of eighteen (18) months
following termination.
Non-Compete, Non-disparagement and Non-Solicit
As provided.








--------------------------------------------------------------------------------





Exhibit C


FY19 Annual Executive Cash Incentive Bonus Corporate EBITDA Performance Goals


 
Threshold
Target
Maximum
EBITDA
$255.8M
$300.9M
$346.0M
Payout as a % of Target
0%
100%
200%



For performance between threshold and target and target and maximum, award
payouts will be interpolated.




FY19 Equity Awards - Performance Share Units HMVA = EBITDA - Capital Charge


 
Threshold
Target
Maximum
Three-year Average HMVA (FY19-FY21)
$185.0M
$204.0M
$232.0M
Payout as a % of Target
34%
100%
200%





FY19 Equity Awards - Performance Share Units
Relative TSR (FY19-FY21) - Measured against the FY19 Compensation Peer Group


 
Threshold
Target
Maximum
HMI TSR Percentile Rank
30th
50th
80th
Payout as a % of Target
50%
100%
200%








--------------------------------------------------------------------------------





Exhibit D


Summary of Materials Terms of Executive Equalization Plan


Eligibility
Can participate starting January 1, 2019
Employee Contributions
At your election, but irrevocable for the calendar year
Enrollment will occur in the fall of 2018
Value determined by your contribution amount
Employer Contributions
Match using the same formula as under the 401(k) Plan
Employer contribution of 4% of your pay above $275,000, as indexed by the IRS
Discretionary profit sharing contribution also available
Distributions
At the time and in form that you select
Investments
May elect the investment for your plan account
Change in Control
Account automatically distributed in a lump sum






--------------------------------------------------------------------------------





Exhibit E


Summary of Materials Terms of Relocation Program


House Hunting Trip
Herman Miller will pay for one house hunting trip for you and your
spouse/partner, for up to five (5) days and four (4) nights.
Reimbursable expenses include round-trip transportation, rental cars costs,
mileage reimbursement, meals, and lodging
Home Sale Assistance
Herman Miller will cover costs related to marketing and selling your existing
home
Benefit is available for your primary residence only
Must use a real estate agent registered with Signature Relocation
Home Purchase Assistance
Herman Miller will cover closing costs, including costs of any legal fees, title
search, transfer taxes, recording fees, notary fees, and other standard fees
Must use a real estate agent registered with Signature Relocation
Moving Expenses
Herman Miller will cover coach air travel for you and your dependents and cost
to ship your personal autos if move is over five hundred (500) miles
If move is less than five hundred (500) miles, will reimburse mileage on up to
two (2) personal autos
Will also pay for the shipment of household goods with a carrier selected by
Signature Relocation
Other Reimbursable Expenses
Temporary living expenses for up to ninety (90) days
Storage of household goods for up to thirty (30) days in the event you cannot
move directly from your old residence to your new residence
Tax assistance payments for certain non-deductible expenses
Repayment Obligations
If you voluntarily resign other than for Good Reason or are terminated for Cause
within twelve (12) months of your relocation, then you must repay all relocation
benefits
Term of Benefits
Must complete all relocation activities within twelve (12) months of start date
Reimbursement Process
You must submit your receipts and Expense Report online through the Company’s
third party administrator. You will receive reimbursement
within seven (7) to ten (10) business days of your submission.






--------------------------------------------------------------------------------





Exhibit F


Summary of Material Terms of Severance Arrangements


 
Salary Continuation
Plan
Change in Control Agreement
Applicability
Termination without Cause [or for Good Reason]
Termination without Cause or resignation for Good Reason within six (6) months
prior or two (2) years after a Change in Control (“CIC”)
Good Reason Definition
(i) material diminution in responsibilities or duties, authorities or reporting
lines, (ii) material reduction in base salary or annual or long-term cash bonus
opportunities, (iii) requirement that you relocate more than fifty (50) miles,
(iv) material breach by the Company of its obligations to you under the
employment agreement or any material agreement.
(i) material diminution in responsibilities or duties, authorities or reporting
lines, (ii) material reduction in base salary or annual or long-term cash bonus
opportunities, (iii) requirement that you relocate more than fifty (50) miles,
(iv) material breach by the Company of its obligations to you under the
employment agreement or any material agreement.
Cash Severance Amount
1.5x base salary
3.0x (Base Salary + Annual Bonus)


Annual Bonus is the higher of your target annual bonus for the year of
termination or your average earned bonus for the three (3) fiscal years prior to
the CIC
Benefit Continuation Period
Eighteen (18) months
Thirty-six (36) months
Non-Compete Period
Eighteen (18) months
Thirty-six (36) months
Other Conditions to Receive Benefits
Required to sign a release of claims
N/A
Benefit Offset
N/A
Offset by amounts received under Salary Continuation Plan and Annual Bonus Plan







                                                





--------------------------------------------------------------------------------





Exhibit G


The following companies (or brands) and their subsidiaries and parents, as well
as their successors in interest, are considered Direct Competitors.
1.
Steelcase

2.
Hawolth

3.
Knoll

4.
Teknion

5.
HNI

6.
Allsteel

7.
KI

8.
Kimball

9.
Trendway

10.
Inscape

11.
Riviera

12.
Humanscale

13.
Halcon

14.
Vitra

15.
Room and Board

16.
Restoration Hardware

17.
Ethan Allen

18.
Holly Hunt

19.
Nucraft Furniture

20.
OFS/First Office

21.
Watson

22.
HAY

23.
Sit On It

24.
Bernhardt

25.
DECCA

26.
Touhy

27.
Weiland

28.
WeWork









































3330/55526-001 CURRENT/100640850v4





--------------------------------------------------------------------------------





Exhibit H




SEPARATION AND MUTUAL RELEASE AGREEMENT


Agreement made effective as of [date], by and between [name], [address]
(hereinafter “Employee”), and Herman Miller, Inc., a Michigan corporation,
having its principal place of business at 855 East Main Avenue, PO Box 302,
Zeeland, MI 49464-0302 (hereinafter “HMI”). The Employment relationship has or
will terminate as of [date].


In consideration in part for HMI’s payment to Employee of Separation Benefits,
and the mutual covenants and releases contained herein, the Employee and HMI
agree as follows:


1.Confidential Information. Employee understands that in the ordinary course of
its business, HMI has developed various valuable trade secrets and confidential
business information. Employee acknowledges that [he/she] has been exposed to
such trade secrets and information and that the protection of such is of vital
importance to HMI’s business. For purposes of this Agreement, confidential
business information is information: (a) that is not known by the actual or
potential competitors of HMI and is generally unavailable to the public, (b)
that has been created, discovered, developed or otherwise become known to HMI or
in which property rights have been assigned or otherwise conveyed to HMI from a
third party, and (c) that has material economic value to HMI’s present or future
business. Examples of such confidential information may include, but are not
limited to, information as to any of HMI’s customers, prices, sales techniques,
estimating and pricing systems, internal cost controls, production processes and
methods, product planning and development programs, marketing plans, product
information, inventions, blueprints, sketches and drawings, trade secrets, and
technical and business concepts related to the business, whether devised or
invented in whole or in part by Employee and whether or not reduced to practice.
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to Employee; (ii) becomes generally known to the public
subsequent to disclosure to Employee through no wrongful act of Employee or any
representative of Employee; or (iii) Employee is required to disclose by
applicable law, regulation or legal process (provided that Employee provides the
Company with prior notice of the contemplated disclosure and reasonably
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information). Nothing in this Agreement is
intended to conflict with the whistleblower provisions of any United States
federal, state or local law or regulation, including but not limited to Rule
21F-17 of the Securities Exchange Act of 1934 or § 1833(b) of the Defend Trade
Secrets Act of 2016. Accordingly, notwithstanding anything to the contrary
herein, nothing in this Agreement prohibits, restricts or prevents Employee from
reporting possible violations of United States federal, state or local law or
regulation to any United States federal, state or local governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or to
an attorney, or from making other disclosures that are protected under the
whistleblower provisions of federal law or regulation, or from disclosing trade
secrets and other confidential information in the course of such reporting;
provided, however, that Employee uses her reasonable best efforts to (A)
disclose only information that is reasonably related to such possible violations
or that is requested by such agency or entity and (B) requests that such agency
or entity treat such information as confidential. Employee does not need the
prior authorization from the Company to make any such reports or disclosures and
is not required to notify the Company that Employee has made such reports or
disclosures.


2.Nondisclosure. Employee agrees she has not and will not, directly or
indirectly, at any time disclose any trade secrets or confidential information
of HMI, or the confidential information of actual or potential customers or
vendors of HMI, to others which she has obtained in the course of his employment
with HMI. Employee has not and shall not use any such trade secrets or
confidential information for her own personal use or advantage, or make such
secrets or information available for use by others. Violation of this provision
shall entitle HMI to pursue all appropriate legal remedies. Nothing in this
Agreement shall prevent Employee from using her general knowledge, skill, and
experience in gainful employment by a third party after her employment with HMI
terminates.







--------------------------------------------------------------------------------





3.Return of HMI Property. Employee will immediately return to HMI all Company
property including any and all sales aids, customer lists, catalogues, manuals,
software programs, drawings, blueprints, notes, memoranda, and any and all other
documents, computer files, and electronic information which are or have been in
Employee’s possession or control and which contain any trade secrets or
confidential information or which otherwise relate to HMI’s business, and any
other Company property in her possession. Employee may retain her address book
to the extent it only contains contact information.


4.Payment by HMI. Employee acknowledges that all earned wages, bonuses, fringe
benefits, vacation pay, commissions, and other obligations owed by HMI to the
Employee have been paid by HMI or will be paid as detailed on Exhibit A if
otherwise not paid to Employee. No other payments are owed to the Employee other
than claims for vested benefits under any retirement plans, stock option plans,
or insurance benefits plans, which rights are controlled by the language in
applicable plan documents.


If Employee (1) signs and returns this Agreement within 21 days of the date of
this Agreement, (2) signs, returns, and does not revoke the attached ADEA Waiver
and Release in the manner stated in the waiver, and (3) has otherwise complied
with all of the material terms of this Agreement, then the Employee will be
entitled to receive the discretionary and additional Separation Benefits listed
on Exhibit A. Otherwise, the Employee will not be entitled to the Separation
Benefits listed on Exhibit A. If Employee should revoke the ADEA Waiver and
Release, HMI may, at its option, revoke this Agreement in its entirety or may
choose to provide Employee the Separation Benefits and enforce and abide by the
remaining provisions of this Agreement. The Separation Benefits may be withheld
or terminated if Employee materially breaches this Agreement, or if Employee
harasses or intimidates any HMI employee.


5.Mutual Release. Except for the enforcement of the terms and covenants in this
Agreement, Employee and HMI hereby release each other and their officers,
directors, employees, agents, successors, and assigns from any and all claims
and obligations arising under federal, state, or local law by statute, common
law, public policy, or equity that each may have against the other arising out
of the employment relationship to the fullest extent permitted by law. Employee
specifically waives any claim for unlawful discrimination including, but not
limited to claims for race, sex, age, religion, disability, or national origin
discrimination. Employee further agrees to waive and release any rights [he/she]
might have under the federal Age Discrimination in Employment Act of 1967, as
amended (29 United States Code section 621 et seq.) (“ADEA”) against HMI,
pursuant to the terms of the attached ADEA Waiver and Release. The release,
however, does not prevent Employee from seeking a judicial determination
regarding the validity of the attached ADEA Waiver and Release. This release
covers claims and obligations even if they are unknown at this time. Employee
waives any entitlement to any form of personal relief for claims arising out of
the employment relationship; including monetary relief or damages, to the
fullest extent permitted by law. HMI and Employee agree that this Agreement is a
complete defense to any claim and obligation released and waived by this
Agreement which may be subsequently asserted. The foregoing shall not release
any rights to indemnification or directors’ and officers’ liability insurance
coverage.


6.Administrative Complaints and Investigations. This section does not limit or
affect the finality or the scope of the release provided to HMI in Paragraph 5.
This Agreement recognizes the rights and responsibilities of the Equal
Employment Opportunity Commission ("EEOC") and similar state and local agencies
to enforce the statutes which come under their jurisdiction and is not intended
to prevent Employee from filing a charge or participating in any investigation
or proceeding conducted by the EEOC (or other similar state or local agencies)
and nothing in this Agreement limits or affects the finality or the scope of the
Employee's participation in any investigation or proceeding conducted by the
EEOC or other similar state or local agencies. Nothing in this section, however,
allows Employee to obtain relief of any kind from HMI to the extent permitted by
law.


7.Mutual Nondisparagement. Employee agrees that she will not either directly or
indirectly, through any agent or surrogate, and whether orally or in writing,
Disparage or Denigrate the Company, its affiliates, their office furniture
contract dealers, and their respective officers, directors, and employees. The
Company, limited to its officers and directors, agrees that it will not, either
directly or indirectly, through any agent or surrogate, and whether orally or in
writing, Disparage or Denigrate the Employee. As used in this Agreement, to
“Disparage or Denigrate” includes, but is not limited to, impugning the
character, honesty, integrity, morality, business acumen,





--------------------------------------------------------------------------------





professional skill or judgement, abilities, qualities, or reliability of any
person or entity. This mutual nondisparagement restriction shall not continue
for a period of greater than 5 years following termination, and shall not be
violated by comments or statements made (i) in truthful testimony given in
response to a lawful subpoena or similar court or governmental order, (ii) by
the rebuttal of false or misleading statements by others, or (iii) in statements
made in furtherance of legitimate competition (i.e., statements fairly and
factually comparing the Company’s products with a competitor who employs you).
The foregoing provisions of this Paragraph 7 shall not prevent truthful
testimony in legal or governmental proceedings, truthful submissions to
governmental agencies, statements to Employee’s accountants, attorneys,
auditors, and insurers, or statements to the Employee’s spouse.


8.Severability. In the event any term of this Agreement is unenforceable, then
such unenforceable term, if possible, will be altered so as to be enforceable.
Or, if that is not possible, then it will be deleted from this Agreement and the
remaining part of the Agreement will remain in effect.


9.Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Michigan (without regard to conflict of
law provisions).


10.Entire Agreement. This Agreement and the attached ADEA Waiver contain the
entire understanding of the parties and supersedes all previous oral and written
agreements; there are no other agreements, representations, or understandings
not set forth herein. Further, this Agreement can be modified only by a written
agreement signed by Employee and HMI’s CEO.


11.Binding Effect. This is a binding agreement. The term HMI includes all of
Herman Miller, Inc.’s subsidiaries, officers, directors, and affiliates. The
term Employee includes all of his heirs, administrators, successors, assigns,
and those who could make a claim through her. This Agreement shall benefit and
be binding upon HMI’s successors and assigns, and Employee’s executors,
administrators, and representatives.


12.Voluntary Execution. Employee acknowledges that [he/she] has read this
Agreement, understands its terms and legal consequences, has been given an
opportunity to consider this Agreement and its release of all claims, and it has
been entered into by [him/her] voluntarily. Employee further acknowledges that
[he/she] has been advised to consult with an attorney prior to executing this
Agreement. Employee has not assigned any claims against HMI. Employee has been
given an opportunity of up to 21 days to consider this Agreement and its release
of all claims. In addition, Employee understands that she may revoke the ADEA
Waiver and Release within seven (7) days after she signs it.


HERMAN MILLER, INC.






By     

--------------------------------------------------------------------------------





3330/55526-001 CURRENT/100640850v4




Date    Tim Lopez, SVP and General Counsel








Date    [employee name]






Date    Witness





--------------------------------------------------------------------------------





ADEA WAIVER AND RELEASE


In consideration of the additional and discretionary Separation Benefits
provided in the Separation and Mutual Release Agreement effective as of [date],
between [name] (“Employee”) and Herman Miller, Inc., (“HMI”), Employee forever
waives, releases, and discharges HMI, its subsidiaries, affiliates, and its
directors, officers, and employees from any and all legal and equitable claims,
demands, damages, losses, expenses, and causes of actions of any kind or
character which now exist, whether known or unknown, relating in any manner to
or arising under the federal Age Discrimination in Employment Act of 1967
(“ADEA”) (29 United States Code section 621, et seq.) that are in any way
connected with Employee’s employment relationship with HMI or its separation.


Employee agrees and covenants not to institute any action or lawsuit against
HMI, its directors, officers, agents, and employees in any state, federal, or
local court or other tribunal to assert a claim for violations of the ADEA that
arise on or before the date of this Agreement. This shall not prevent the
Employee from seeking a judicial determination regarding the validity of this
waiver, however, or from bringing an action or lawsuit for any claims that arise
after the date on which this waiver is signed (as indicated below).


This Waiver and Release shall be binding upon Employee and [his/her] respective
heirs, administrators, successors, assigns, and those who could make a claim
through [him/her].


Employee acknowledges that [he/she] has read the ADEA release, understands its
terms, has been given a period of at least 21 calendar days within which to
consider this Waiver and Release, and it has been entered into by him
voluntarily. Employee will have seven (7) calendar days to revoke this Waiver
and Release after its execution and the Release shall not become effective or
enforceable until the revocation period has expired. Employee further
acknowledges that [he/she] has been advised to consult with an attorney prior to
executing this Waiver and Release.






Dated:              
[employee name]


WITNESS:











--------------------------------------------------------------------------------





EXHIBIT A


1.
You will receive current regular base salary, less applicable withholdings, for
eighteen (18) months following your separation date and the full execution of
this Agreement, unless you receive other employment with a competitor as defined
below, solicit the employees of Company as defined below, or otherwise
materially breach this agreement. This amount will be paid on the standard
payroll cycle. A lump sum payment is not available under this Agreement for the
payments described in paragraph 1. [To be adjusted in Change in Control related
termination to reflect the payment provisions of the Change in Control
Agreement.]



Payments under this will immediately stop on the date on which you accept
employment with, become a consultant to, or otherwise become affiliated with a
competitor or affiliate of a competitor of the Company listed in Exhibit B
attached hereto, or engage in competition in any way with the Company or any of
its subsidiaries. For the avoidance of doubt, it shall not be deemed a breach of
this Agreement for you to accept employment with, become a consultant to, or
otherwise become affiliated with a competitor or affiliate of a competitor of
the Company, or engage in competition in any way with the Company or any of its
subsidiaries; rather, such activity on your part shall permit Company to cease
payments under this paragraph 1 as of the date on which such activity commenced.
For the purpose of this Agreement, competitors will be limited to the list of
[28] direct competitors set forth in Exhibit B. Payments under this will
immediately stop on the date which you solicit for employment or other similar
relationship an employee of the Company.


2.
You will receive a lump sum payment equivalent to eighteen (18) months of the
amount that HMI contributes toward your medical and dental benefits, which you
may use to purchase medical and dental benefits through COBRA, other individual
insurance policies, or options on the government Health Insurance Marketplace.
You will be provided a “Disposition of Benefits” letter to explain this process
in more detail. [To be adjusted in Change in Control related termination to
reflect the benefits continuation provisions of the Change in Control
Agreement.]



3.
You are not eligible for the Employee Incentive Bonus earned for financial year
[current FY] if HMI earns a bonus.



4.
Any accrued but unused vacation for fiscal year [___] will be paid to you within
five weeks of [term date].



5.
[Include if part of the Employee Equalization Plan] Any amount of income
deferred by you pursuant to the Employee Equalization Plan are fully vested and
will be distributed to you according to the terms of the Plan and your deferral
elections.



6.
If you are enrolled in a Healthcare Reimbursement (flexible spending) Account,
you have the option to continue your participation in this account through
COBRA. The payments will be with after-tax dollars. You must elect COBRA
coverage to continue your participation. If you choose not to continue
participation in the Healthcare Reimbursement account under COBRA, all claims
for services incurred up to your separation date must be submitted within 90
days of the date of your separation of employment. Any unused balances will be
forfeited at that time.



Dependent Care Reimbursement (flexible spending) accounts may not be continued
under COBRA and all claims for services incurred up to your separation date must
be submitted within 90 days of your separation of employment.


7.
If you are enrolled in a Health Savings Account, you can continue to make
contributions on an after-tax basis as long as you are enrolled in a High
Deductible Health Plan.



8.
You are not eligible to participate in the 401(k) Plan after [term date]. You
will receive a final core contribution to your 401(k) account based on
compensation earned in this fiscal quarter up to your separation date. This core
contribution will be paid at the end of the current fiscal quarter. Employee and
Company matching contributions to the 401(k) Plan will cease as of [term date].
The balance of your quarterly payroll deductions relating to the employee stock
purchase plan will be paid to you within thirty (30) days of your separation
date.



9.
The restricted stock units granted to you on [date], representing [number of
shares] shares will vest upon your






--------------------------------------------------------------------------------





separation date, and under section 3(e) of the Restricted Stock Unit Award
Agreement you are entitled to receive [percentage]/36 of the award plus a
prorated portion of the dividends. The Performance Shares (HMVA) granted to you
on [date], representing [number of shares] shares are not vested, but under
section 3a(iii) of the HMVA Performance Share Unit Award Agreement you are
entitled to receive adjusted target performance units equivalent to
[percentage]/36 of the award, to be paid out as provided for in the grant
agreement. The Performance Shares (TSR) granted to you on [date], representing
[number of shares] shares are not vested, but under section 3a(iii) of the TSR
Performance Share Unit Award Agreement you are entitled to adjusted target
performance units equivalent to [percentage]/36 of the award, to be paid out at
as provided for in the grant agreement.


10.
You will receive outplacement support through OI Partners, Inc.



11.
You are responsible for returning your Corporate Visa card along with any keys,
phone cards and/or access cards immediately. You should process a final expense
report to cover the cost of any unreimbursed business-related travel through
[term date]. If you have an existing balance on your Corporate Visa card or your
cellular phone service, you are required to pay off the balance within 10 days
of this letter. Any remaining balances at that point will be deducted from your
severance pay.



12.
You are responsible for returning all company-owned computers along with any
associated company-owned computer equipment and printers immediately.



13.
Any balance owed to HMI on your employee purchase account (product purchase)
will be deducted from the total amount of severance pay. In the event that
severance will not cover the full amount due, it will be your responsibility to
pay off the balance.






--------------------------------------------------------------------------------





EXHIBIT B [To be updated as list changes.]


The following companies and their subsidiaries and parents, as well as their
successors in interest, are considered competitors under Exhibit A, item 1.*


1.
Steelcase

2.
Haworth

3.
Knoll

4.
Teknion

5.
HNI

6.
Allsteel

7.
KI

8.
Kimball

9.
Trendway

10.
Inscape

11.
Riviera

12.
Humanscale

13.
Halcon

14.
Vitra

15.
Room and Board

16.
Restoration Hardware

17.
Ethan Allen

18.
Holly Hunt

19.
Nucraft Furniture

20.
OFS/First Office

21.
Watson

22.
HAY

23.
Sit On It

24.
Bernhardt

25.
DECCA

26.
Touhy

27.
Weiland

28.
WeWork






--------------------------------------------------------------------------------





EXHIBIT C
Please see attached document, “Special Terms of Your Employment”







